IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                               No. 00-40457
                             Summary Calendar



     UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

           versus


     RAUL SILVA-SOTO,

                                               Defendant-Appellant.




               Appeal from the United States District Court
                    for the Southern District of Texas
                          USDC No. B-99-CR-426-1

                              March 23, 2001

Before GARWOOD, HIGGINBOTHAM, and PARKER, Circuit Judges.

PER CURIAM:*

     Raul Silva-Soto appeals his convictions for conspiracy to

possess and possession with intent to distribute more than 100

kilograms of marihuana.      He contends that the district court erred

in sustaining the Government’s challenge for cause to a potential

juror    who    had   misdemeanor   convictions   for   solicitation   of

prostitution and homosexual conduct, that a Government witness was


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
allowed to comment on his postarrest silence in violation of his

Fifth Amendment rights, and that the evidence was insufficient to

sustain his convictions.

     The record does not show that the district court abused its

discretion in sustaining the Government’s challenge to the juror,

premised on the Government’s argument that the juror had been

convicted of a crime of moral turpitude.1          See United States v.

Gonzalez-Balderas,   11   F.3d   1218,   1222   (5th   Cir.   1994).   The

appellant concedes that he cannot show that the panel that actually

judged his case was biased.       See id.       A witness’s unsolicited,

brief and isolated reference to appellant’s postarrest silence,

following his denial of any knowledge of the marihuana hidden in

the vehicle he was driving which he had borrowed from his father,


     1
      The prospective juror had three prior convictions, all
misdemeanors,   namely   DWI,   Prostitution   (Solicitation)   and
Homosexual Behavior.    The government in challenging the juror
merely said “we would challenge No. 24 for cause that he was
convicted of a crime of moral turpitude.”        Defense counsel’s
response was only “his homosexual behavior which we would urge is
either not a crime of moral turpitude, or if it is, it is
constitutionally improper.”     Defense counsel continued without
interruption to make its own challenges to other jurors.
Immediately   thereafter,   the   district   court  merely   stated
“Government’s challenge for cause to No. 24 is sustained.” Nothing
said by the government or the district court, nor anything else in
the record, suggests that the challenge was made or sustained on
the basis of the conviction for Homosexual Behavior.       At trial
defense counsel did not suggest that prostitution was not a crime
of moral turpitude or that the conviction for that offense was not
a proper basis for the challenge for cause. In its appellate brief
the government asserts the challenge was made on the basis of the
prior prostitution conviction, which appellant concedes is an
offense of moral turpitude. Nothing in the record suggests that
appellant was or was believed or appeared to be homosexual.

                                    2
was never mentioned by the prosecution during trial and had no

tendency to undercut any theory of defense at trial (or anything

said by appellant to the officers), and was harmless beyond a

reasonable doubt.    See Chapman v. United States, 547 F.2d 1240,

1247-48 (5th Cir. 1977).         Finally, there was amply sufficient

evidence from which the jury could find beyond a reasonable doubt

that appellant knowingly conspired with others and possessed with

intent   to   distribute   the    marihuana   that   was   concealed   in

compartments welded inside the gas tank of the vehicle driven by

appellant.    See United States v. Ortega Reyna, 148 F.3d 540, 543

(5th Cir. 1998).

                                 AFFIRMED.




                                     3